Hatch, J.
'It is not essential to determine whether the city ever acquired any rights in this property by dedication, for whether it came by dedication or by eminent domain proceedings the character of the right obtained would be the same. The law as it existed at the time the street proceedings were instituted, as well as those taken to widen the proposed street, only authorized the acquiring of an easement therein, the fee thereto still remaining in the owner. Laws 1847, chap. 364, §2 ; Laws 1848, chap. 101, §1. These statutes make no mention of a fee, and are in all respects similar to the language used in general statutes authorizing the acquirement of lands for highway purposes in the country. It has been many times held that thereunder only an easement is acquired, and this in accordance with the well-settled rule of law that no greater estate or interest will be deemed taken than is absolutely necessary to satisfy the requirements of the statute authorizing the appropriation. Matter of Water Commissioners of Amsterdam, 96 JST. Y. 351; Wash. Cemetery v. P. P. & C. I. B. Co., 68 id. 591.
It was not until the revised charter was adopted (Laws 1853, chap. 23, §§10, 18) that just compensation was required to be made for lands taken for street purposes under which a fee was acquired. The present proceedings, as the record shows, were instituted and conducted to the end under the prior statutes; consequently, only an easement in the land was or could be obtained. So far as the proceedings instituted by the city to lay out the street fifty feet wide are concerned, the proof is insufficient to show a compliance with the statute, for by its provisions (Laws 1847, chap. 364, § 2 ; Laws 1848, chap. 101, § 1) the city was required to cause all streets laid out by *201"them to be surveyed, described and recorded in a book to be kept by the clerk, the same to become public highways when •opened and made. This street, so far as these premises are •concerned, has never been opened and made, and it is conceded that the only record ever made of such proceeding was the resolution of determination. There is, therefore, a fatal •defect both as to the act and its evidence by record. Marvin v Pardee, 64 Barb. 353 ; Satterly v. Winne, 101 N. Y. 223 ; Prescott v. Beyer, 34 Minn. 493; Elliott on Roads and Streets, 293.
It is probable that in the widening proceedings the record might be upheld. If, however, the claim of dedication and acceptance by act of the city, as evidenced by the owners •of the land, and the proceedings taken, could be upheld, I do not think plaintiff would be aided for other reasons. As already observed, these premises constituting one end, the entire width of the street has never been opened, worked or traveled, and no attempt has ever been so made until notice to remove obstructions was given. ' By provision of law existing when this street was laid out, amended by Laws of 1861, •chapter 311, it was provided that every public highway laid •out and dedicated to the use of the public, that shall not have been opened and worked within six years from the time of its being laid out, shall cease to be a road for any purpose what■ever. 2 R. S. (8th ed.) 1382.
Plaintiff insists that this statute has no application to this ¡street and was only designed to affect country highways, not .streets of cities. To uphold this contention he cites Vanderbeck v. City of Rochester, 46 Hun, 87; Matter of Lexington Avenue, 29 id. 305.
Tliese .cases are without application. They both arose under .statutes and proceedings which vested the fee of the streets in the city, and the reasoning of the court proceeds upon the theory that as a fee was taken the statute was inapplicable, as it related to cases in which an easement only was acquired. When such is the character of the right obtained it is mani*202fest that there is no reason excluding a city street from its operation, and so are the authorities. Beckwith v. Whalen, 9 Hun, 408; 70 N. Y. 430; Ludlow v. City of Oswego, 25 Hun, 260; Woodruff v. Paddock, 56 id. 288.
It is further insisted that even though the statute he applicable, yet that the road having been opened for a portion of the way that there was compliance with the law, and that the city could delay opening the remainder until the public need demanded it, without impairing in any respect its rights therein. This claim is answered m Beckwith v Whalen, 70 N. Y. 435. “A highway cannot be said to be opened and worked unless it is passable for its entire length.”
There is nothing in the cases cited conflicting with this view
In Marble v Whitney, 28 N. Y. 297, the highway was ojiened for its entire length, although difficult of travel.
In Walker v. Caywoocl, 31 N. Y. 51, the road was opened its entire length but not its entire width, and it was held the statute did not prevent its being opened the entire width after the statute had run, although thirty years had elapsed.
In Vandemark v. Porter, 40 Hun, 397, the road was dedicated and laid out, but only opened and worked part of the way. The attempt was to destroy the existence of that portion of the road opened, because not opened the entire length as laid out. It was held a road to the extent opened. 1 think there can be no doubt that when a road is laid out as an entirety, and only a part opened and worked, and the remainder remains entirely closed, the public loses its right therein after the lapse of six years, and that such rule is applicable to a city street where an easement only is acquired. This result disposes of this case in favor of the defendant. The careful and able brief submitted by plaintiff’s attorney has received careful and attentive consideration, and the cases cited have been examined. I refrain from further detail of discussion, and announce the result reached upon each question. The evidence authorizes the conclusion that there was an abandonment of all rights acquired by the city in the street *203by nonuser. That the city was cut off from all rights in tins property under the Edmonds foreclosure. This, for the reason that when the city lost its rights in the street, the title remained in the owner of the soil, relieved of the easement burden, and Edmonds, being a grantee of such owner, had the title. For the same reason, the judgment obtained against Heacock is not a bar. It might well be that he could not successfully resist the claim of right in the city at that time, but when the city lost its rights therein, the fee remained in Heacock and his grantors I am also of opinion that defendant, being a purchaser in good faith, and for value, and there being nothing upon the ground to show the existence of the street, and the city not being in possession, is protected, under the recording acts, in his purchase, and that the city is estopped from now questioning his title. I am also of opinion that defendant has proved title by adverse possession. It follows that the complaint should be dismissed, with costs.
Complaint dismissed, with costs.